DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the use of heavy shading.  Note that solid black shading areas are not permitted, except when used to represent bar graphs or color.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0006390 to Wang in view of US 2002/0017526 to Norio et al. (Norio) and US 2008/0203096 to Maxwell. 
Regarding claim 1, Wang discloses a container (Fig 6) comprising a body portion (10), the body portion having a floor and at least one upwardly extending side wall terminating in 


    PNG
    media_image1.png
    480
    744
    media_image1.png
    Greyscale

Regarding claim 3, Wang discloses a container (Fig 6) comprising a base (10) having at least one upwardly extending side wall terminating in an upper free edge (at 11), a lid (20) configured to fit onto the upper free edge, wherein the lid comprises a substantially planar member (31) and a frame (25) defining a channel (26), the substantially planar member comprises an upper (a) and lower portion (b, below 34) defining a thermally insulating planar member gap (c) between, the frame is configured to receive the planar member therein (Fig 6), a sealing member (31) disposed in the channel, the sealing member is configured to create an airtight seal between a lower peripheral edge of the frame and upper free edge (€0038).  Wang does not teach the side wall comprising an inner and outer portion defining a thermal insulating side wall gap there between.  However, Norio discloses an insulated container (Fig 1) and in particular discloses side wall (2) comprising inner and outer walls (4, 5, Fig 2) and a gap (6) therebetween for insulating the container.  One of ordinary skill in the art would have found it obvious to make the Wang container insulated by including double wall vacuum insulation as suggested by Norio in order to provide insulation for the contents.  Wang does not teach the 
Regarding claim 9, Wang further disclose frame comprising at least one clasp (27) to engage a fastening feature (13) on base.
Regarding claim 11, Wang further discloses the fastening feature comprising a shoulder (15) and clasp comprising a prong (28) to engage the shoulder.
Regarding claim 12, Wang further discloses the clasp (27) is configured to engage a fastening feature (13) while the lid is maintained relatively stationary with regards to the base (Fig 6).

Claims 2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Norio, Maxwell and US Patent No. 5,188,234 to Fukuda et al. (Fukuda).
Regarding claim 2, the modified Wang teaches the container of claim 1 except for a separator.  However, Fukuda discloses a container (20) with a separator (42) having an outer profile complementary with inner contour of container to selectively divide the interior of the container.  One of ordinary skill in the art would have found it obvious to incorporate a separator to the modified Wang as suggested by Fukuda in order to have multiple compartments.
Regarding claim 6, the modified Wang teaches the container of claim 3 except for a separator.  However, Fukuda discloses a container (20) with a separator (42) having an outer profile complementary with inner contour of container to selectively divide the interior of the 
Regarding claim 7, the modified Wang teaches the container of claim 6 and further teaches the separator configured to span between two parallel sections of the side wall (opposite side wall of Wang).  In particular, Fukuda teaches the separator spanning opposite ends of the side wall and Wang discloses the walls being parallel, the modification would have resulted in the separator spanning between opposite parallel walls of Wang.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Norio, Maxwell and US Patent No. 9,382,050 to Lee.
Regarding claim 4, the modified Wang teaches the container of claim 3 except for the base and planar member being stainless steel.  However, Lee discloses an airtight container (Fig 7) wherein container and planar member (20) is made of stainless steel (col 1, ll. 20-25, col. 4, ll. 23-25).  One of ordinary skill in the art would have found it obvious to manufacture the modified Wang base and planar member out of stainless steel as suggested by Lee in order to be less harmful since it has been held that selection of a known material to make a container of a type of material prior to the invention was held to be obvious.  In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).

Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Maxwell.
Regarding claim 14, Wang discloses a lid (20) configured to fit onto the upper free edge, wherein the lid comprises a substantially planar member (31) and a frame (25) defining a 
Regarding claim 15, Wang further disclose frame comprising at least one clasp (27) to engage a fastening feature (13) on base.
Regarding claim 16, Wang further discloses the fastening feature comprising a shoulder (15) and clasp comprising a prong (28) to engage the shoulder.
Regarding claim 17, Wang further discloses the clasp (27) is configured to engage a fastening feature (13) while the lid is maintained relatively stationary with regards to the base (Fig 6).

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.  Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues the objection to the drawings stating that the drawings were submitted in greyscale without color.  This is not persuasive because at least Figs 9-31 show color that render the drawings and details less visible.  Applicant argues that prior art of Wang does not teach the planar portion comprising upper .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735